DETAILED ACTION
This is the first office action regarding application number 16/013,062, filed June 20, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because of the following informalities:
Figure 3: a typographical error; “GBDT mode” should be corrected as “GBDT model”. Appropriate correction is required.
Figure 8: Two blocks within the same figure have duplicate labels (“User’s comments”). The leftmost block should be labeled as “User feedback”. Appropriate correction is required. 
Figure 11: According to p.53, line 29, “As shown in Fig. 11, the computer device according to the present embodiment comprises: one or more processors 30, and a memory 40 for storing one or more programs; the one or more programs stored in the memory 40, …”. Figure 11 does not show the limitation “the one or more programs stored in the memory 40
Figure 12: labels are missing for reference characters 18a (e.g., bus 18a), 40a (e.g., program/utility 40a), and 42a (e.g., program modules 42a). Appropriate correction is required.

Specification
The disclosure is objected to because of the following informality: p.23, line 3: a typographical error; “serval training data” should be corrected as “several training data”. Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informality: a typographical error in line 3: “a first classifier mode” should be corrected as “a first classifier model”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing 
Claims 1-4, 8, 10, 12, 14-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Regarding Claim 1, 
Step 1: The claim recites a method, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following mental processes:
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as using the user feedback behavior feature of the to-be-recognized article to recognize whether the to-be-recognized article is a low-quality article is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the predetermined low-quality article recognition model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
Step 2A Prong 2: This claim further recites:
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 2, 
Step 1: The claim recites the method according to claim 1, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
correspondingly, the step of, according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article specifically further comprises: 
recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as using the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article to recognize whether the to-be-recognized article is a low-
Step 2A Prong 2: This claim further recites:
obtaining a feature of the to-be-recognized article in the news-recommending system; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining a feature of the to-be-recognized article in the news-recommending system; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 3, 
Step 1: The claim recites the method according to claim 2, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 2, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
training the low-quality article recognition model according to the several training data. (This claim element is directed towards post-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
training the low-quality article recognition model according to the several training data (This claim element is a well-known, understood, routine, and conventional activity of training an article recognition model according to several training data. Under its broadest reasonable interpretation, an article recognition model is a machine-learning model that analyzes articles, with the “low-quality” modifier describing the predictive result from the article recognition model. [Hensinger et al., Modelling and predicting news popularity, Pattern Analysis and Applications 16 (2013), DOI 10.1007/s10044-012-0314-6, published online 12/21/2012, pp.623-635; p.623 cites that predicting popularity of an article is useful from a business standpoint to understand a reader’s online behavior (“Which articles the readers click on, or don’t click, is influenced by several factors, involving the article’s position on the web page, timing, additional media, but mainly its topic and text. … Interesting and popular news are therefore those that succeed in getting the readers’ attention, and consequently their clicks, based only on this limited information. Being able to predict which articles are likely to become popular can give both a competitive advantage to news outlets, as well as insights into social scientists interested in understanding readers’ behaviour.”); p.623-624 further cites collecting a plurality of articles from various news outlets for training (“We collected large amounts of articles per day and per outlet and annotated them based on whether they became popular or not. Our goal is to make user models that are able to predict which articles will become popular.”); p.624 further cites the usage of support vector machines (SVMs) as the usage models, which are well-known, understood, routine, and conventional machine learning models for creating classifier/prediction models (“We deploy Support Vector Machines (SVMs) for the first task of binary popularity classification, and Ranking SVMs [20] for the pairwise approach of learning article appeal models.”); p.627, Table 2 further cites the number of articles (“several training data”) used to form the training and test sets for the SVM models (“We formed training-test sets using overlapping windows of 7 weeks as follows: Articles published in the first 6 weeks were used for training and in the seventh week for testing. We repeated this procedure starting from each separate week, forming in total 47 training and test training a low-quality article recognition model according to the several training data” reflects a well-known, understood, routine, and conventional method of training recognition models according to several training data.]. Hence, this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (fed. Cir. 2018).). 
Regarding Claim 4, 
Step 1: The claim recites the method according to claim 3, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 3, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein each training data further comprises a feature of a corresponding training article. (This claim element places an additional limitation on the type of training data (i.e., containing a feature of a corresponding training article), as well as generally linking the method to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
Step 2B: This claim further recites:
wherein each training data further comprises a feature of a corresponding training article. (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical 
Regarding Claim 8, 
Step 1: The claim recites the method according to claim 4, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of claim 4, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein if the user feedback behavior feature of the to-be-recognized article includes clicking and opening times and times of clicking dislikes, and the feature of the to-be-recognized article includes displaying times, and the low-quality article recognition model includes a second classifier model, (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the evaluation of the contingent clause (e.g. the conditional “if” statement) is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the second classifier model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized article into the pre-trained second classifier model, so that the second classifier model predicts whether the to-be-recognized article is the low-quality article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as predicting whether the to-be-recognized article is a low-quality article through the evaluation of data (e.g., the clicking and opening times, the times of clicking dislike and the displaying times 
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 10, 
Step 1: The claim recites the method according to claim 4, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of claim 4, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein if the user feedback behavior feature of the to-be-recognized article includes a reading progress and a reading duration, the feature of the to-be-recognized article includes a length of the to-be-recognized article and the number of included pictures, and the low-quality article recognition model includes a third classifier model, (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the evaluation of the contingent clause (e.g. the conditional “if” statement) is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the third classifier model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises:  
inputting the reading progress and the reading duration of the to-be-recognized article, the length of the to-be-recognized article and the number of included pictures, into the pre-trained third classifier model, so that the third classifier model predicts whether the to-be-recognized article is the low-quality article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as predicting whether the to-be-recognized article is a low-quality article through the evaluation of data (e.g., the reading progress and the reading duration, the length of the to-be-recognized article and the number of included pictures) is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the pre-trained third classifier model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 12, 
Step 1: The claim recites the method according to claim 4, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 4, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein if the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times, the feature of the to-be-recognized article includes times of displaying the to-be-recognized article, and the low-quality article recognition model includes a fourth classifier model, (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as the evaluation of the contingent clause (e.g. the conditional “if” statement) is a mental step (observations, evaluations, judgments, opinions) that 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article, into the pre-trained fourth classifier model, so that the fourth classifier model predicts whether the to-be-recognized article is the low-quality article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as predicting whether the to-be-recognized article is a low-quality article through the evaluation of data (e.g., the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article) is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the pre-trained fourth classifier model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding Claim 14, 
Step 1: The claim recites the method of claim 4, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 4, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
wherein if the low-quality article recognition model includes at least two pre-trained classifier models, (Under its broadest reasonable interpretation, this claim element recites a if” statement) is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the fourth classifier model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).)
predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as predicting whether the to-be-recognized article is a low-quality article through the evaluation of data (e.g., prediction results and predetermined weights) is a mental step (observations, evaluations, judgments, opinions) that is implementable in the human mind, with the aid of pen and paper. See MPEP 2016.04(a)(2)(III).)
Step 2A Prong 2: This claim further recites:
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
according to the user feedback behavior feature of the to-be-recognized article, or the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article, and in combination with the pre-trained classifier models, obtaining the classifier models' prediction results about whether the to-be-recognized article is the low-quality article; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
according to the user feedback behavior feature of the to-be-recognized article, or the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article, and in combination with the pre-trained classifier models, obtaining the classifier models' prediction results about whether the to-be-recognized article is the low-quality article; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 15, 
Step 1: The claim recites the method according to claim 14, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of claim 14, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein before predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models, the method further comprises: 
receiving weights of respective classifier models set by the user. (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed 
Step 2B: This claim further recites:
wherein before predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models, the method further comprises: 
receiving weights of respective classifier models set by the user. (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 17, 
Step 1: The claim recites a computer device, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim recites the following abstract ideas:
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article.  
Step 2A Prong 2: This claim further recites:
one or more processors, (This claim element places an additional limitation on the type of computer device that contains one or more processors, as well as generally linking the computer device to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
a memory for storing one or more programs, (This claim element places an additional limitation on the type of computer device that contains memory, as well as generally linking the computer device to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).)
the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method for recognizing a low-quality article based on artificial intelligence, (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
wherein the method comprises: 
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 18, 
Step 1: The claim recites the computer device according to claim 17, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 17, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
correspondingly, the step of, according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article specifically further comprises: 
recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article. (Under its broadest reasonable interpretation, this claim element recites a judicial exception, as using the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article to recognize whether the to-be-recognized article is a low-quality article is a mental step (observations, evaluations, judgments, opinions) that is implementable using a computer environment (e.g., the predetermined low-quality article recognition model) as a tool to perform the mental step. See MPEP 2016.04(a)(2)(III-C).) 
Step 2A Prong 2: This claim further recites:
wherein the method further comprises: 
obtaining a feature of the to-be-recognized article in the news-recommending system; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
obtaining a feature of the to-be-recognized article in the news-recommending system; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
Regarding Claim 19, 
Step 1: The claim recites the computer device according to claim 18, therefore it falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Step 2A Prong 1: This claim is a dependent claim of Claim 18, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data; (This claim element is directed to gathering data, which is an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
training the low-quality article recognition model according to the several training data. (This claim element is directed towards post-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.)
Step 2B: This claim further recites:
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data; (This claim element is directed to storing and retrieving information in memory, which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.)
training the low-quality article recognition model according to the several training data (This claim element is a well-known, understood, routine, and conventional activity of training an article recognition model according to several training data. Under its broadest reasonable interpretation, an article recognition model is a machine-learning model that analyzes articles, with the “low-quality” modifier describing the predictive result from the article recognition model. Under its broadest reasonable interpretation, an article’s quality is interpreted to be a measurement of the article’s inherent appeal, which can be measured in various ways, such as its popularity, its interestingness, or its relevance to a reader; hence a “low-quality” article can be interpreted as an article having low popularity (e.g., unpopular), having non-interesting content, or containing non-useful information. [Hensinger et al., Modelling and predicting news popularity, Pattern Analysis and Applications 16 (2013), DOI 10.1007/s10044-012-0314-6, published online 12/21/2012, pp.623-635; p.623 cites that predicting popularity of an article is useful from a business standpoint to understand a reader’s online behavior (“Which articles the readers click on, or don’t click, is influenced by several factors, involving the article’s position on the web page, timing, additional media, but mainly its topic and text. … Interesting and popular news are therefore those that succeed in getting the readers’ attention, and p.623-624 further cites collecting a plurality of articles from various news outlets for training (“We collected large amounts of articles per day and per outlet and annotated them based on whether they became popular or not. Our goal is to make user models that are able to predict which articles will become popular.”); p.624 further cites the usage of support vector machines (SVMs) as the usage models, which are well-known, understood, routine, and conventional machine learning models for creating classifier/prediction models (“We deploy Support Vector Machines (SVMs) for the first task of binary popularity classification, and Ranking SVMs [20] for the pairwise approach of learning article appeal models.”); p.627, Table 2 further cites the number of articles (“several training data”) used to form the training and test sets for the SVM models (“We formed training-test sets using overlapping windows of 7 weeks as follows: Articles published in the first 6 weeks were used for training and in the seventh week for testing. We repeated this procedure starting from each separate week, forming in total 47 training and test sets. … The average number of ‘‘Popular’’ and ‘‘NonPopular’’ articles per outlet over training and test sets is presented in Table 2.”), further indicating that this limitation of “training a low-quality article recognition model according to the several training data” reflects a well-known, understood, routine, and conventional method of training recognition models according to several training data.]. Hence, this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (fed. Cir. 2018).).
Regarding Claim 20, 
Step 1: The claim recites a computer readable medium on which a computer program is stored. According to p.56, lines 16-24 in the specification, the computer readable medium As science and technology develops, a propagation channel of the computer program is no longer limited to tangible medium, … Therefore, the computer readable medium in the present embodiment may include a tangible medium as well as an intangible medium. … The machine readable medium may be a machine readable signal medium or a machine readable storage medium.”). A machine readable signal medium is further described in p.57, lines 6-10 in the specification as encompassing the category of transitory signals, including carrier waves and electromagnetic signals (“The computer-readable signal medium may be included in a baseband or serve as a data signal propagated by part of a carrier, and it carries a computer-readable program code therein. Such propagated data signal may take many forms, including, but not limited to, electromagnetic signal, optical signal or any suitable combinations thereof.”). Transitory forms of signal transmission (“signals per se”) are not directed to one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter), and hence this claim fails the eligible subject matter requirement. See MPEP 2106.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar].
Regarding Claim 1, Kumar teaches
A method for recognizing a low-quality article based on artificial intelligence (Under its broadest reasonable interpretation, an article’s quality is interpreted to be a measurement of the article’s inherent appeal, which can be measured in various ways, such as its popularity, its interestingness, or its relevance to a reader; hence a “low-quality” article can be interpreted as an article having low popularity (e.g., unpopular), having non-interesting content, or containing non-useful information. [paragraph [0022]: “A system and method for generating a recommendation system using supervised learning is described.”] [paragraph [0002]: a recommendation system supports various applications, including news-related applications (“news-recommending system”) (“Recommendation systems are applied in a variety of applications … to recommend movies, music, restaurants, books, news, and various other products for user consumption.”).] [paragraph [0069]: data collection module within a recommendation server collecting items and their respective item content data, including an article and an article topic, respectively, with the popularity of an item measured based on user feedback such as view count, number of likes and dislikes, and with an item’s popularity contributing towards a recommendation rating for an item; in the context of analyzing news articles, a news article’s measured popularity and its corresponding recommendation rating are valid measurements for establishing an item’s “quality”, thus allowing for recognizing whether the to-be-recognized article is a low-quality article or a non-low-quality article (“In some implementations, the data collection module 220 obtains item popularity information from a server or service. For example, item popularity information may include view count, number of likes, dislikes, or purchases, popularity history … In some implementations, the data collection module 220 obtains item content feature information from a server or service. For example, the item content features may include … the topic of an article extracted via topic modeling, etc. In some implementations, the data collection module 220 generates item data features from the popularity information and the item content feature information.”).]),
wherein the method comprises: 
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system ([Figure 1, elements 102, 108, 116; paragraph [0030]: a recommendation server (running a news-related application) (“news-recommending system”) interacting with an online service and items from an item server (an item being a news article, with item data being a feature from the news article) (“a to-be-recognized article”) to create supervised learning models that recognize an item’s quality and perform recommendations (“In some implementations, the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models. In some implementations, the recommendation server 102 provides the predictive model to the item server 108 for use in generating item recommendations for users subscribed to the online service 116 hosted by the item server 108.”).] [Figure 1, elements 102, 108; Figure 2, element 102, 220; paragraph [0066]: data collection module within the recommendation server (running a news-related application) obtaining user data attributes and user feedback (“a user feedback behavior feature of a to-be-recognized article”), including comments, user shares, likes, dislikes, favorites, and actions (“…the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (3) … number of positive interactions, number of negative interactions, last five interactions, engagement rate by time of day, user's active applications, number of visits in the last month, week, or day, average interaction time over a time period, etc., (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Figure 2, elements 220, 212; Figure 6, element 606; paragraph [0121]: a method obtaining a user feedback behavior feature of a to-be-recognized article”) (“At block 606, the data collection module 220 collects user-item interaction data for one or more users and items, which may occur in a similar way to or along with the collection of user data and/or item data discussed above. In some implementations, the storage device 212 may already contain user data and item data, but the data collection module 220 updates the interaction data to include an interaction of the user with the item (e.g., as received, or, in some instances, as the interaction occurs).”).]);
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model (Under its broadest reasonable interpretation, an article recognition model is a machine-learning model that analyzes articles, with the “low-quality” modifier describing the predictive result from the article recognition model. Under its broadest reasonable interpretation, an article’s quality is interpreted to be a measurement of the article’s inherent appeal, which can be measured in various ways, such as its popularity, its interestingness, or its relevance to a reader; hence a “low-quality” article can be interpreted as an article having low popularity (e.g., unpopular), having non-interesting content, or containing non-useful information. [Figure 1, elements 102, 108, 116; paragraph [0030]: a recommendation server (running a news-related application) interacting with an online service and items from an item server (an item being a news article, with item data being a feature from the news article) (“the to-be-recognized article”) to create supervised learning models that recognize an item’s quality and perform recommendations (“a predetermined low-quality article recognition model”) (“In some implementations, the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models. In some implementations, the recommendation server 102 provides the predictive model to the item server 108 for use in generating item recommendations for users subscribed to the online service 116 hosted by the item server 108.”).] [Figure 1, elements 102, 108; Figure 2, element 102, 220; paragraph [0066]: data collection module within the recommendation server (running a news-related application) obtaining user data attributes and user feedback (“according to the user feedback behavior feature of the to-be-recognized article”), including comments, user shares, likes, dislikes, favorites, and actions (“…the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (3) … number of positive interactions, number of negative interactions, last five interactions, engagement rate by time of day, user's active applications, number of visits in the last month, week, or day, average interaction time over a time period, etc., (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).]), 
recognizing whether the to-be-recognized article is a low-quality article ([paragraph [0069]: data collection module within a recommendation server collecting items and their respective item content data, including an article and an article topic, respectively, with the popularity of an item measured based on user feedback such as view count, number of likes and dislikes, and with an item’s popularity contributing towards a recommendation rating for an item; in the context of analyzing news articles, a news article’s measured popularity and its corresponding recommendation rating are valid measurements for establishing an item’s “quality”, thus allowing for recognizing whether the to-be-recognized article is a low-quality article or a non-low-quality article (“In some implementations, the data collection module 220 obtains item popularity information from a server or service. For example, item popularity information may include view count, number of likes, dislikes, or purchases, popularity history … In some implementations, the data collection module 220 obtains item content feature information from a server or service. For example, the item content features may include … the topic of an article extracted via topic modeling, etc. In some implementations, the data collection module 220 generates item data features from the popularity information and the item content feature information.”).]).  
Regarding Claim 2, Kumar teaches
The method according to claim 1, 
wherein the method further comprises:
obtaining a feature of the to-be-recognized article in the news-recommending system ([Figure 1, elements 102, 108, 116; paragraph [0030]: a recommendation server (running a news-related application) (“news-recommending system”) interacting with an online service and items from an item server (an item being a news article, with item data being a feature from the news article) (“the to-be-recognized article”) to create supervised learning models that recognize an item’s quality and perform recommendations (“In some implementations, the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models. In some implementations, the recommendation server 102 provides the predictive model to the item server 108 for use in generating item recommendations for users subscribed to the online service 116 hosted by the item server 108.”).] [Figure 2, elements 220, 226; Figure 6, element 604; paragraph [0120]: data collection module within the recommendation server (running a news-related application) collecting item data (an item being a news article, with item data being a feature from the news article) (“obtaining a feature of the to-be-recognized article”) (“At block 604, the data collection module 220 collects item data for one or more items, which may occur in the same or similar way to or along with the collection of user data discussed above. The data collection module 220 and/or the data preparation module 226 may augment or featurize the item data to describe items or similarity between items, as described elsewhere herein.”).]); 
correspondingly, the step of, according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article specifically further comprises: 
recognizing whether the to-be-recognized article is a low-quality article ([paragraph [0069]: data collection module within a recommendation server collecting items and their respective item content data, including an article and an article topic, respectively, with the popularity of an item measured based on user feedback such as view count, number of likes and dislikes, and with an item’s popularity contributing towards a recommendation rating for an item; in the context of analyzing news articles, a news article’s measured popularity and its corresponding recommendation rating are valid measurements for establishing an item’s “quality”, thus allowing for recognizing whether the to-be-recognized article is a low-quality article or a non-low-quality article (“In some implementations, the data collection module 220 obtains item popularity information from a server or service. For example, item popularity information may include view count, number of likes, dislikes, or purchases, popularity history … In some implementations, the data collection module 220 obtains item content feature information from a server or service. For example, the item content features may include … the topic of an article extracted via topic modeling, etc. In some implementations, the data collection module 220 generates item data features from the popularity information and the item content feature information.”).]), 
according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model ([Figure 1, elements 102, 108, 116; paragraph [0030]: a recommendation server (running a news-related application) interacting with an online service and items from an item server (an item being a news article, with item data being a feature from the news article) to create supervised learning models that recognize  (“the predetermined low-quality article recognition model”) (“In some implementations, the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models. In some implementations, the recommendation server 102 provides the predictive model to the item server 108 for use in generating item recommendations for users subscribed to the online service 116 hosted by the item server 108.”).] [Figure 1, elements 102, 108; Figure 2, element 102, 220; paragraph [0066]: data collection module within the recommendation server (running a news-related application) obtaining user data attributes and user feedback (“according to the user feedback behavior feature of the to-be-recognized article”), including comments, user shares, likes, dislikes, favorites, and actions (“…the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (3) … number of positive interactions, number of negative interactions, last five interactions, engagement rate by time of day, user's active applications, number of visits in the last month, week, or day, average interaction time over a time period, etc., (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).], and
in combination with the feature of the to-be-recognized article ([Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“in combination with the feature of the to-be-recognized article”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]).  
Regarding Claim 3, Kumar teaches
The method according to claim 2, 
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data ([Figure 1, element 102, 108, 110, 114; Figure 2, elements 110, 220; paragraph [0073]: data collection module collecting user-item interactions for multiple items (an item being a news article) (“collecting user feedback behavior features corresponding to respective training articles”) (“In some implementations, the data collection module 220 obtains actions performed by one or more users on items from a server or service. For example, the item server 108, the data collector 110, or the client device 114, or a component thereof, records user interactions with items, such as actions including likes, dislikes, purchases, skips, views, length of views, etc. In some implementations, the data collection module 220 obtains actions performed by the one or more users on items which were recommendations suggested to the users by the server or service. For example, the data collection module 220 obtains whether the user action was to skip, or view, or like, or dislike, or purchase the recommended items.”).] [Figure 2, element 220; paragraph [0068]: data collection module collecting items (an item being a news article) belonging to a category or tag (e.g., known class), with tags chosen by the user of the service or experts/creators; in the context of analyzing news articles, the users or experts/creators can tag these articles as popular or interesting, which are valid measurements for establishing the “quality” of a news article (“whose known class is a low-quality article or a non-low-quality-article”) (“In some implementations, the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … In another example, the tag can be chosen by the users of the service or by experts. In some implementations, the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. … For example, the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item, which the data collection module 220 obtains from a server or service for inclusion or transformation as item data.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“collecting … in several training articles … as training data to obtain several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]); 
training the low-quality article recognition model according to the several training data ([Figure 2, elements 226, 212, paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“training the low-quality article recognition model according to the several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]).  
Regarding Claim 4, Kumar teaches
The method according to claim 3, 
wherein each training data further comprises 
a feature of a corresponding training article ([paragraph [0082]: a training data table, including item data columns, with features such as item category, item view count, number of likes, item description feature vector, item current rate of views (“a feature of a corresponding training article”) (“Row 1: [UserID], [User age], [User income level], [User interests], [Average dollar amount spent by similar users], [Favorite item categories of similar users], ... [**] [ItemID], [Item category], [Item tags], [Item view count], [Item number of likes], [Item current rate of views], [Item description feature vector], [List of 5 items most similar to current item in terms of content], [List of 5 items most similar to current item in terms of genre], [List of 5 items most similar to current item in terms of category], [List of 5 items most similar to current item in terms of ratings], [Average age of users having interacted with the item], ...”).]).
Regarding Claim 8, Kumar teaches
The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes clicking and opening times and times of clicking dislikes, and the feature of the to-be-recognized article includes displaying times, and the low-quality article recognition model includes a second classifier model (Under its broadest reasonable interpretation, this claim preamble recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes clicking and opening times and times of clicking dislikes, and the feature of the to-be-recognized article includes displaying times, and the low-quality article recognition model includes a second classifier model”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). For purposes of examination, this “if” clause in the claim preamble will be interpreted as not being contingent, resulting in including the subsequent claim limitation and claim body for examination.) ([paragraph [0075]: Figure 5; paragraph [0075]: data collection module collecting user-item interaction data (“user feedback behavior feature of the to-be-recognized article”), based on clickstreams, including the start time of interaction (“includes clicking and opening times”) and dislikes (“times of clicking dislikes”) (“As shown in the example graphical representation 500 of FIG. 5, the data collection module 220 aggregates an interaction data list, for example, that represents any action a user can potentially take with an item, which may be obtained, for example from a user's purchase history, user device, clickstream, internet cookies, view history, etc., as described elsewhere herein. For example, the data collection module 220 collects as user-item interaction data and/or includes likes, dislikes, number of watches, viewing time, money spent, copying text, rotating of mobile device, rating, tweets, start time of interaction, end time of interaction, pause time, share, re-share, etc.”).] [Figure 4; paragraph [0071]: data collection module collecting item data, including total viewing time or duration (“the feature of the to-be-recognized article includes displaying times”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., ...”).] [Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“the low-quality article recognition model includes a second classifier model”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).]), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized article into the pre-trained second classifier model, so that the second classifier model predicts whether the to-be-recognized article is the low-quality article ([Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (“inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized article”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model (“inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized article into the pre-trained second classifier model”) (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Figure 2, element 234a; paragraph [0098]: a supervised learning module evaluating and tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item (“the second classifier model predicts whether the to-be-recognized article is the low-quality article”) (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]).  
Regarding Claim 9, Kumar teaches
The method according to claim 8, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises:
obtaining the clicking and opening times and the times of clicking dislikes of respective training articles, from user feedback behavior features of respective training articles of said several training data ([Figure 5; paragraph [0075]: data collection module collecting a list of user-item interaction data, based on clickstreams, including the start time of interaction and dislikes (“obtaining the clicking and opening times and the times of clicking dislikes, from user feedback behavior features of respective training articles”) (“As shown in the example graphical representation 500 of FIG. 5, the data collection module 220 aggregates an interaction data list, for example, that represents any action a user can potentially take with an item, which may be obtained, for example from a user's purchase history, user device, clickstream, internet cookies, view history, etc., as described elsewhere herein. For example, the data collection module 220 collects as user-item interaction data and/or includes likes, dislikes, number of watches, viewing time, money spent, copying text, rotating of mobile device, rating, tweets, start time of interaction, end time of interaction, pause time, share, re-share, etc.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]);
obtaining the displaying times of respective training articles from features of respective training articles of said several training data ([Figure 4; paragraph [0071]: data collection module collecting item data, including total viewing time or duration (“obtaining the displaying times of respective training articles from features of respective training articles”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., ...”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]);
training the second classifier model by using the clicking and opening times, the times of clicking dislike, the displaying times and known classes of respective training articles ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“the second classifier model”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 220; paragraph [0068]: data collection module collecting items (an item being a news article) belonging to a category or tag (e.g., known class), with tags chosen by the user of the service or experts/creators; in the context of analyzing news articles, the users or experts/creators can tag these articles as popular or interesting, which are valid measurements for establishing the “quality” of a news article (“known classes of respective training articles”) (“In some implementations, the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … In another example, the tag can be chosen by the users of the service or by experts. In some implementations, the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. … For example, the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item, which the data collection module 220 obtains from a server or service for inclusion or transformation as item data.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“training the second classifier model using the clicking and opening times, the times of clicking dislike, the displaying times, and known classes of respective training articles”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]).  
Regarding Claim 10, Kumar teaches
The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes a reading progress and a reading duration, the feature of the to-be-recognized article includes a length of the to-be-recognized article and the number of included pictures, and the low-quality article recognition model includes a third classifier model (Under its broadest reasonable interpretation, this claim preamble recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes a reading progress and a reading duration, and the feature of the to-be-recognized article includes a length of the to-be-recognized article and the number of included pictures, and the low-quality article recognition model includes a third classifier model”) if” clause in the claim preamble will be interpreted as not being contingent, thus allowing the subsequent claim limitation and claim body for further examination.) ([Figure 5; paragraph [0075]: data collection module collecting user-item interaction data (“user feedback behavior feature of the to-be-recognized article”), including start time of interaction, end time of interaction, and pause time (“includes a reading progress”) and viewing time (“a reading duration”) (“As shown in the example graphical representation 500 of FIG. 5, the data collection module 220 aggregates an interaction data list, for example, that represents any action a user can potentially take with an item, which may be obtained, for example from a user's purchase history, user device, clickstream, internet cookies, view history, etc., as described elsewhere herein. For example, the data collection module 220 collects as user-item interaction data and/or includes likes, dislikes, number of watches, viewing time, money spent, copying text, rotating of mobile device, rating, tweets, start time of interaction, end time of interaction, pause time, share, re-share, etc.”).] [Figure 4; paragraph [0071]: data collection module collecting item data, including total viewing time or duration (“the feature of the to-be-recognized article includes a length of the-to-be-recognized-article”) and item metadata (“number of included pictures”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include (1) item metadata: title, description, tags, channel, genre, category, author, comments, etc., … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., …”).] [Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a the low-quality article recognition model includes a third classifier model”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).]), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises:
inputting the reading progress and the reading duration of the to-be-recognized article, the length of the to-be-recognized article and the number of included pictures, into the pre-trained third classifier model, so that the third classifier model predicts whether the to-be-recognized article is the low-quality article ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset; this is interpreted as using the relevant item and user feedback data to create a particular classifier model (“inputting the reading progress and the reading duration of the to-be-recognized article, the length of the to-be-recognized article and the number of included pictures”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model (“inputting … into the pre-trained third classifier model”) (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Figure 2, element 234a; paragraph [0098]: a supervised learning module evaluating and tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item (“the third classifier model predicts whether the to-be-recognized article is the low-quality article”) (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]).  
Regarding Claim 11, Kumar teaches
The method according to claim 10, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
obtaining the reading progress and reading duration of respective training articles, from user feedback behavior features of respective training articles of said several training data ([Figure 5; paragraph [0075]: data collection module collecting user-item interaction data, including start time of interaction, end time of interaction, and pause time and viewing time (“obtaining the reading progress and reading duration of respective training articles, from user feedback behavior features”) (“As shown in the example graphical representation 500 of FIG. 5, the data collection module 220 aggregates an interaction data list, for example, that represents any action a user can potentially take with an item, which may be obtained, for example from a user's purchase history, user device, clickstream, internet cookies, view history, etc., as described elsewhere herein. For example, the data collection module 220 collects as user-item interaction data and/or includes likes, dislikes, number of watches, viewing time, money spent, copying text, rotating of mobile device, rating, tweets, start time of interaction, end time of interaction, pause time, share, re-share, etc.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]); 
obtaining the length of the respective training articles and the number of included pictures, from features of respective training articles of said several training data ([Figure 4; paragraph [0071]: data collection module collecting item data, including total viewing time or duration and item metadata (“obtaining the length of the respective training articles and the number of included pictures, from features of respective training articles”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include (1) item metadata: title, description, tags, channel, genre, category, author, comments, etc., … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., …”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]);
training the third classifier model by using the reading progress, reading duration, length and the number of included pictures of the respective training articles, and known classes of the respective training articles ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 220; paragraph [0068]: data collection module collecting items (an item being a news article) belonging to a category or tag (e.g., known class), with tags chosen by the user of the service or experts/creators; in the context of analyzing news articles, the users or known classes of respective training articles”) (“In some implementations, the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … In another example, the tag can be chosen by the users of the service or by experts. In some implementations, the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. … For example, the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item, which the data collection module 220 obtains from a server or service for inclusion or transformation as item data.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“training the third classifier model using the reading progress, reading duration, length and the number of included pictures of the respective training articles, and known classes”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]).  
Regarding Claim 12, Kumar teaches
The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times, the feature of the to-be-recognized article includes times of displaying the to-be-recognized article, and the low-quality article recognition model includes a fourth classifier model (Under broadest reasonable interpretation, this claim preamble recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times, the feature of the to-be-recognized article includes times of displaying the to-be-recognized article, and the low-quality article recognition model includes a fourth classifier model”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). For purposes of examination, this “if” clause in the claim preamble will be interpreted as not being contingent, thus allowing the subsequent claim limitation and claim body for further examination.) ([Figure 2, element 220; paragraph [0066]: data collection module collecting user feedback on items, including shares, likes, dislikes, favorites, actions, etc. (“the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times”) (“As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Figure 4; paragraph [0071]: data collection module collecting item data, including the feature of the to-be-recognized article includes times of displaying the to-be-recognized article”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., …”).] [Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“the low-quality article recognition model includes a fourth classifier model”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).]), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article, into the pre-trained fourth classifier model, so that the fourth classifier model predicts whether the to-be-recognized article is the low-quality article ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset; this is interpreted as using the relevant item and user feedback data to create a particular classifier inputting the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 234a; paragraph [0100]: supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model (“inputting … into the pre-trained fourth classifier model”) (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Figure 2, element 234a; paragraph [0098]: supervised learning module evaluating and tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item (“the fourth classifier model predicts whether the to-be-recognized article is the low-quality article”) (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]).  
Regarding Claim 13, Kumar teaches
The method according to claim 12, wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
obtaining the times of storing in favorites and the sharing times of the respective training articles, from user feedback behavior features of respective training articles of said several training data ([Figure 2, element 220; paragraph [0066]: data collection module collecting user obtaining the times of storing in favorites and the sharing times of the respective training articles, from user feedback behavior features”) (“As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]); 
obtaining the displaying times of the respective training articles, from features of respective training articles of said several training data ([Figure 4; paragraph [0071]: data collection module collecting item data, including average time the item has been on application (“obtaining the displaying times of the respective training articles, from features of respective training articles”) (“As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., …”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]); 
training the fourth classifier model by using the times of storing in favorites, the sharing times and the displaying times of the respective training articles, and known classes of the respective training articles ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 220; paragraph [0068]: data collection module collecting items (an item being a news article) belonging to a category or tag (e.g., known class), with tags chosen by the user of the service or experts/creators; in the context of analyzing news articles, the users or experts/creators can tag these articles as popular or interesting, which are valid measurements for identifying the “quality” of a news article (“known classes of respective training articles”) (“In some implementations, the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … In another example, the tag can be chosen by the users of the service or by experts. In some implementations, the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. … For example, the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item, which the data collection module 220 obtains from a server or service for inclusion or transformation as item data.”).] [Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“training the fourth classifier model by using the times of storing in favorites, the sharing times and the displaying times of the respective training articles, and known classes”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]).
Regarding Claim 14, Kumar teaches
The method according to claim 4, wherein if the low-quality article recognition model includes at least two pre-trained classifier models (Under its broadest reasonable interpretation, this claim preamble recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the low-quality article recognition model includes at least two pre-trained classifier models”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). For purposes of examination, this “if” clause will be interpreted as not being contingent, thus allowing the subsequent claim limitation and claim body for further examination.) ([Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“the low-quality article recognition model includes at least two pre-trained classifier models”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).]), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
according to the user feedback behavior feature of the to-be-recognized article, or the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article, and in combination with the pre-trained classifier models, obtaining the classifier models' prediction results about whether the to-be-recognized article is the low-quality article ([Figure 2, element 234a; paragraphs [0104]-[0105]: supervised learning module selects and trains multiple models based on subset datasets containing user data, item data (an item being a news article, with item data being a feature in a news article), and user-item interaction data (“according to the user feedback behavior feature of the to-be-recognized article, or the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article”), and then combines the prediction output from each model using weighted average approach (“in combination with the pre-trained classifier models”) to produce a final combined prediction (“obtaining the classifier models’ prediction results about whether the to-be-recognized article is the low-quality article”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset ( e.g. different subsets of user data, subsets of item data or subsets of interaction data). In some implementations, multiple models can be created and their results can be combined using simple averaging, weighted averaging, or stacking. … For instance, the supervised learning module 234a first creates a support vector machine, a gradient boosted model, and a linear model, and then creates a final model that takes the predictions of each these models as inputs together with the original inputs and the final model predicts the outputs.”).]); 
predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models ([Figure 2, element 234a; paragraph [0105]: supervised learning module selects and trains multiple models based on subset datasets containing user data, item data (an item being a news article, with item data being a feature in a news article), and user-item interaction data, and then combines the weighted average approach (“according to the classifier models’ prediction results about whether the to-be-recognized article is the low-quality article”) to produce a final combined prediction (“predicting whether the to-be-recognized article is the low-quality article”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset ( e.g. different subsets of user data, subsets of item data or subsets of interaction data). In some implementations, multiple models can be created and their results can be combined using simple averaging, weighted averaging, or stacking. … For instance, the supervised learning module 234a first creates a support vector machine, a gradient boosted model, and a linear model, and then creates a final model that takes the predictions of each these models as inputs together with the original inputs and the final model predicts the outputs.”).] [Figure 2, element 234a; paragraph [0097]: optimizing a supervised learning model involves tuning the parameters of the model (“In some implementations, the optimization process is specific to the supervised learning method used, so the supervised learning module 234a determines how to tune a model and tunes the parameters of the model based on the supervised learning method chosen.”).] [Figure 1, elements 102, 112: data store contains data for the recommendation server, including learned parameter settings, where the weights for the models are considered learned parameter settings for the supervised learning methods, with the initial values for these weights provided by a user, either through configuration or via hard-coding them as initialization data in the model (“predetermined weights of respective classifier models”) (“The data store 112 is coupled to the data collector 110 and comprises a non-volatile memory device or similar permanent storage device and media. The data collector 110 stores the data in the data store 112 and, in some implementations, provides access to the recommendation server 102 to obtain the data collected by the data store 112 (e.g. training data, response variables, tuning data, test data, user data, experiments and their results, learned parameter settings, system logs, etc.).”).]).  
Regarding Claim 15, Kumar teaches
The method according to claim 14, 
wherein before predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models, the method further comprises: 
receiving weights of respective classifier models set by the user ([Figure 1, elements 102, 112: data store contains data for the recommendation server, including learned parameter settings, where the weights for the models are considered learned parameter settings for the supervised learning methods, with the initial values for these weights provided by a user, either through configuration or via hard-coding them as initialization data in the model (“receiving weights of respective classifier models set by the user”) (“The data store 112 is coupled to the data collector 110 and comprises a non-volatile memory device or similar permanent storage device and media. The data collector 110 stores the data in the data store 112 and, in some implementations, provides access to the recommendation server 102 to obtain the data collected by the data store 112 (e.g. training data, response variables, tuning data, test data, user data, experiments and their results, learned parameter settings, system logs, etc.).”).]).  
Regarding Claim 17, Kumar teaches
A computer device, 
wherein the device comprises: 
one or more processors ([Figure 2, element 202; paragraph [0050]: a recommendation server containing one or more processors (“The processor 202 comprises an arithmetic logic unit, a microprocessor, a general purpose controller, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or some other processor array, or some combination thereof to execute software instructions by performing various input, logical, and/or mathematical operations to provide the features and functionality described herein. … Although only a single processor is shown in FIG. 2, multiple processors may be included.”).]), 
a memory for storing one or more programs ([Figure 2, elements 104, 204; paragraph [0051]: a recommendation server containing memory for storing instructions (“a memory for storing one or more programs”), with access to the one or more processors (“In some implementations, the memory 204 may store instructions and/or data that may be executed by the processor 202. For example, as depicted in FIG. 2, the memory 204 may store the recommendation unit 104, and its respective components, depending on the configuration. … The memory 204 may be coupled to the bus 220 for communication with the processor 202 and the other components of recommendation server 102.”).]), 
the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method for recognizing a low-quality article based on artificial intelligence ([Figure 2, elements 104, 204; paragraph [0052]: a recommendation server containing code stored in memory implementing the logic for the recommendation server (“the one or more programs … to implement a method”) (“The instructions stored by the memory 204 and/or data may comprise code for performing any and/or all of the techniques described herein.”).] [Figure 2, elements 104, 204; paragraph [0051]: a recommendation server containing memory for storing instructions (“one or more programs”), with bus access to the one or more processors (“the one or more programs, when executed by said one or more processors, enable said one or more processors”) (“In some implementations, the memory 204 may store instructions and/or data that may be executed by the processor 202. For example, as depicted in FIG. 2, the memory 204 may store the recommendation unit 104, and its respective components, depending on the configuration. … The memory 204 may be coupled to the bus 220 for communication with the processor 202 and the other components of recommendation server 102.”).] [Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“recognizing a low-quality article based on artificial intelligence”) (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).]), 
wherein the method comprises: 
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system (This claim element is similar in scope to a corresponding claim element in Claim 1, and hence is rejected under similar rationale); 
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article (This claim element is similar in scope to a corresponding claim element in Claim 1, and hence is rejected under similar rationale).  
Regarding Claim 18, Kumar teaches
The computer device according to claim 17, 
wherein the method further comprises: 
obtaining a feature of the to-be-recognized article in the news-recommending system (This claim element is similar in scope to the corresponding claim element in Claim 2, and hence is rejected under similar rationale); 
correspondingly, the step of, according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article specifically further comprises:
recognizing whether the to-be-recognized article is a low-quality article (This claim element is similar in scope to the corresponding claim element in Claim 2, and hence is rejected under similar rationale), 
according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model (This claim element is similar in scope to the corresponding claim element in Claim 2, and hence is rejected under similar rationale), and 
in combination with the feature of the to-be-recognized article (This claim element is similar in scope to the corresponding claim element in Claim 2, and hence is rejected under similar rationale).  
Regarding Claim 19, Kumar teaches
The computer device according to claim 18, 
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data (This claim element is similar in scope to the corresponding claim element in Claim 3, and hence is rejected under similar rationale);  
training the low-quality article recognition model according to the several training data (This claim element is similar in scope to the corresponding claim element in Claim 3, and hence is rejected under similar rationale).  
Regarding Claim 20, Kumar teaches
A computer readable medium on which a computer program is stored, 
wherein the program, when executed by the processor, implements a method for recognizing a low-quality article based on artificial intelligence (This claim element is similar in , 
wherein the method comprises: 
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system (This claim element is similar in scope to the corresponding claim element in Claim 17, and hence is rejected under similar rationale); 
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article (This claim element is similar in scope to the corresponding claim element in Claim 17, and hence is rejected under similar rationale).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar] in view of Arpat et al., U.S. PGPUB 2015/0074020, published 3/12/2015 in combination with Rajaram, Giridhar, U.S. PGPUB 2012/0331063, published 12/27/2012 [hereafter referred as Arpat-Rajaram].
Regarding Claim 5, Kumar teaches
The method according to claim 3, wherein if the user feedback behavior feature of the to-be-recognized article comprises the user's comments, and the low-quality article recognition model comprises a first classifier [model] (Under its broadest reasonable interpretation, this claim preamble recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article comprises the user’s comments, and the low-quality article recognition model comprises a first classifier [model]”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). For purposes of examination, this “if” clause will be interpreted as not being contingent, thus allowing the subsequent claim limitation and claim body for further examination.) ([Kumar Figure 2, element 220; paragraph [0066]: data collection module collecting user feedback on items (an item being a news article), including user comments (“user feedback behavior feature of the to-be-recognized article comprises the user’s comments”) (“As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Kumar Figure 2, element 234a; paragraph [0104]: supervised learning module within the model generation module (in a recommendation system) creating multiple models based on sets/subsets of user data, item data, and user-item interaction data (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar paragraph [108]: the recommendation module along with the supervised learning model (“the low-quality article recognition model comprises a first classifier model”) performing a prediction, by analyzing the popularity-based modeling module’s selection of “popular” candidate items, as well as their corresponding user’s comments (“The recommendation module 236 includes computer logic executable by the processor 202 to generate recommendations using the supervised learning model received from the model generation module 232. … Given any particular user, the recommendation module 236 creates a corresponding user-test dataset which consists of the features for a list of user-item pairs, where the user is the particular user under consideration, and the items consist of either the full set of available items, or a subset of candidate items that is selected according to a criterion specified. The selection procedure for the subset of candidate items can be done by a combination of the following methods, but is not restricted to these methods: … 2) Selecting candidate items from the recommendations provided by another, possibly simpler recommendation system, for example, from the collaborative filtering module 228 and the popularity based modelling module 230. Once the set of candidate items are chosen for a user (and this set may well be the set of all available items), the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank).”).]), 
the step of recognizing whether the to-be-recognized article is a low-quality article according to the user feedback behavior feature and the predetermined low-quality article recognition model specifically comprises: 
according to the user's comments on the to-be-recognized article and a pre-trained primary low-quality article recognition model, performing a primary prediction about whether the to-be-recognized article is the low-quality article, to obtain a primary prediction result ([Kumar Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“user’s comments on the to-be-recognized article”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).] [Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module (“a pre-trained primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“a primary prediction result”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (“according to user’s comments on the to-be-recognized article…performing a primary prediction about whether the to-be-recognized article is the low-quality article, to obtain a primary prediction result”) (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).]); 
…
performing word-segmenting processing for the user's comments on the to-be-recognized article ([Kumar Figure 2, element 220, 222; paragraph [0067]: a text analytics module within the data collection module performing text analysis and feature extraction on user comments (“performing word-segmenting processing for the user’s comments on the to-be-recognized article”) (“The data collection module 220 instructs the text analytics module 222 to generate text features from the description text and title, for example, vector space representation of the description text and title and stores it as item data. In some implementations, the data collection module 220 obtains user comments, such as comments on an item, and comment features (e.g., metadata) from a server or service. The data collection module 220 generates item data from the comments and comment features. For example, the item data may include the number of comments, vector space representations of text comments (generated by text analytics module 222), sentiment features generated from the text comments using natural language processing, etc.”).]);
…
inputting the primary prediction result, the [users comments] into [the pre-trained first classifier model], so that the first classifier model predicts whether the to-be-recognized article is the low-quality article ([Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“a primary prediction result”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations … Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).] [Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module (in a recommendation system) creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data (“the [user’s comments]”) from a dataset; this is interpreted as using the relevant item and user feedback data to create a particular classifier model (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar paragraph [108]: the recommendation module along with the supervised learning model (“the pre-trained first classifier model”) performing a prediction, by analyzing the popularity-based modeling module’s selection of “popular” candidate items, as well as their corresponding user’s comments (“inputting the primary prediction result, the [users comments] into the pre-trained first classifier model, so that the first classifier model predicts whether the to-be-recognized article is the low-quality article”) (“The recommendation module 236 includes computer logic executable by the processor 202 to generate recommendations using the supervised learning model received from the model generation module 232. … Given any particular user, the recommendation module 236 creates a corresponding user-test dataset which consists of the features for a list of user-item pairs, where the user is the particular user under consideration, and the items consist of either the full set of available items, or a subset of candidate items that is selected according to a criterion specified. The selection procedure for the subset of candidate items can be done by a combination of the following methods, but is not restricted to these methods: … 2) Selecting candidate items from the recommendations provided by another, possibly simpler recommendation system, for example, from the collaborative filtering module 228 and the popularity based modelling module 230. Once the set of candidate items are chosen for a user (and this set may well be the set of all available items), the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank).”).]). 
However, Kumar does not teach
…
detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository, to obtain a subject feature word expression of the user's comments on the to-be-recognized article; 
the subject feature words each being a commenting subject which is pre-collected and used to comment on the low-quality article; 
detecting situations that segmented words obtained from the word segmenting processing hit commentary content feature words in a pre-collected commentary content feature word dictionary, to obtain a commentary content feature word expression of the user's comments on the to-be-recognized article, 
the commentary content feature words each being a word which is pre-collected and used to comment on the low-quality article; 
inputting … [the subject feature word expression and the commentary content feature word expression] into the [model] ...
Arpat-Rajaram teaches
…
detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository, to obtain a subject feature word expression of the user's comments on the to-be-recognized article ([Rajaram paragraph [0024]: objects connected or associated with a user include articles on a news web site (“to-be-recognized article”) (“A social networking system may provide a variety of means to interact with non-person objects within the social networking system. … A user may interact with social networking system objects outside of the context of the social networking system. For example, an article on a news web site might have a "like” button that users can click.”).] [Rajaram paragraph [0027]: user communications include commenting on objects associated with another user (“user’s comments on the to-be-recognized article”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).] [Rajaram Figure 1, elements 105, 110, 140; paragraphs [0028]-[0029]: user communication is parsed by an anchor term module (“word segmenting processing”) to determine anchor terms (“segmented words obtained from the word segmenting processing”); the anchor term module uses a dictionary storage module (“a pre-collected subject feature word repository”) to find associations for the anchor terms (“detecting situations that segmented words … hit subject feature words, … to obtain a subject feature word expression of the user’s comments on the to-be-recognized article”) (“In the embodiment of FIG. 1, a social networking system user 100 creates a communication 105 within the context of the social networking system. The communication 105 is received by the anchor term module 110, which parses the communication 105 to identify an anchor term. An anchor term is a word or other alpha-numeric group of characters in the communication 105, the meaning of which the process of the embodiment of FIG. 1 determines. … The anchor term module 110 may be coupled to a dictionary storage module 140 which contains a dictionary including interconnected nodes representing candidate topics for an anchor term. The nodes of the dictionary may be connected based on relatedness between nodes, as discussed above. In one embodiment, the anchor term module 110 identifies an anchor term in a received communication 105 by identifying a term in the communication 105 with one or more associated nodes in a dictionary stored in dictionary storage module 140. For example, if the communication 105 contains the text “Go Sharks, the anchor term module 110 may query the dictionary to identify nodes containing the term “sharks'. In this example, the dictionary may respond to the query identifying the following nodes: Shark (animal), San Jose Sharks (hockey team), Jumping the Shark, and Loan Shark. The anchor term module 110 may identify an anchor term prior to querying the dictionary, or may identify an anchor term in response to receiving query feedback from the diction nary. In either embodiment, the anchor term module 110 may output identified dictionary nodes received from dictionary storage module 140 as candidate nodes 115. As used herein, “candidate nodes' represent potential meanings for an identified anchor term.”).]); 
the subject feature words each being a commenting subject which is pre-collected and used to comment on the low-quality article ([Rajaram paragraph [0027]: user communications include commenting on objects associated with another user (“pre-collected and used to comment on the low-quality article”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“the subject feature words each being a commenting subject”) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).]); 
detecting situations that segmented words obtained from the word segmenting processing hit commentary content feature words in a pre-collected commentary content feature word dictionary, to obtain a commentary content feature word expression of the user's comments on the to-be-recognized article ([Rajaram paragraph [0024]: objects connected or associated with a user include articles on a news web site (“to-be-recognized article”) (“A social networking system may provide a variety of means to interact with non-person objects within the social networking system. … A user may interact with social networking system objects outside of the context of the social networking system. For example, an article on a news web site might have a "like” button that users can click.”).] [Rajaram paragraph [0027]: user communications include commenting on objects associated with another user (“user’s comments on the to-be-recognized article”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).] [Rajaram Figure 1, elements 105, 110, 140; paragraphs [0028]-[0029]: user communication is parsed by an anchor term module (“word segmenting processing”) to determine anchor terms (“segmented words obtained from the word segmenting processing”); the anchor term module uses a dictionary storage module (“a pre-collected commentary content feature word dictionary”) to find associations for the anchor terms (“detecting situations that segmented words … hit commentary content feature words, … to obtain a commentary content feature word expression of the user’s comments on the to-be-recognized article”) (“In the embodiment of FIG. 1, a social networking system user 100 creates a communication 105 within the context of the social networking system. The communication 105 is received by the anchor term module 110, which parses the communication 105 to identify an anchor term. An anchor term is a word or other alpha-numeric group of characters in the communication 105, the meaning of which the process of the embodiment of FIG. 1 determines. … The anchor term module 110 may be coupled to a dictionary storage module 140 which contains a dictionary including interconnected nodes representing candidate topics for an anchor term. The nodes of the dictionary may be connected based on relatedness between nodes, as discussed above. In one embodiment, the anchor term module 110 identifies an anchor term in a received communication 105 by identifying a term in the communication 105 with one or more associated nodes in a dictionary stored in dictionary storage module 140. For example, if the communication 105 contains the text “Go Sharks, the anchor term module 110 may query the dictionary to identify nodes containing the term “sharks'. In this example, the dictionary may respond to the query identifying the following nodes: Shark (animal), San Jose Sharks (hockey team), Jumping the Shark, and Loan Shark. The anchor term module 110 may identify an anchor term prior to querying the dictionary, or may identify an anchor term in response to receiving query feedback from the diction nary. In either embodiment, the anchor term module 110 may output identified dictionary nodes received from dictionary storage module 140 as candidate nodes 115. As used herein, “candidate nodes' represent potential meanings for an identified anchor term.”).]), 
the commentary content feature words each being a word which is pre-collected and used to comment on the low-quality article ([Rajaram paragraph [0027]: user communications  include commenting on objects associated with another user (“pre-collected and used to comment on the low-quality article”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“the commentary content feature words each being a word”) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).]);
inputting … [the subject feature word expression and the commentary content feature word expression] into the [model] … ([Arpat Figure 2, element 240; paragraph [0035]: a system containing a topic extraction engine implementing the anchor term module as disclosed in combination with Rajaram (in its entirety without modification), to extract a topic (“the subject feature word expression and the commentary content feature word expression”) (“The social networking system 140 includes a topic extraction engine 240, which identifies one or more topics associated with objects in the content store 210. To identify topics associated with content items, the topic extraction engine 240 identifies anchor terms included in a content item and determines a meaning of the anchor terms as further described in U.S. application Ser. No. 13/167,701 entitled "Inferring Topics From Social Networking System Communications," filed Jun. 24, 2011, which is hereby incorporated by reference in its entirety.”).] [Arpat Figure 2, element 240; paragraph [0049]: user interactions (reflecting a user’s sentiment) consisting of extracted topics from content on a page (via the topic extraction engine) (“The user's sentiment polarity may be inferred 330 toward the topic or content of the page based on the received information about the interaction, e.g., by sentiment engine 245. In one embodiment, first a topic is extracted from text content, e.g., by topic extraction engine 240. A sentiment of the user toward the text content is then determined based on the received interaction, and then the user's sentiment polarity is inferred 330 toward the topic corresponding to the user's sentiment toward the text content.”] [Arpat Figure 2, element 252; paragraph [0040]: training a predictive machine learning model to infer a user’s sentiment (“In one embodiment, the machine learning module 252 enables a machine learning model that is trained via a machine learning algorithm (e.g., 650), and maintains the resulting predictive model (e.g., 665). For example, the machine learning module 252 uses a training data set to train the model. The output from the machine learning module 252 is a trained model (i.e., predictive model 665), which can be used by the sentiment engine 245 to infer a user's sentiment polarity.”).] [Arpat Figure 2, element 252; paragraph [0042]: creating training data sets for each user based on the extracted topic interactions to train the predictive machine inputting … [the subject feature word expression and the commentary content feature word expression] into the [model] …”) (“The trusted user manager 260 creates a data set for each trusted user corresponding to a topic or page, which includes the trusted user's interactions with the topic or page together with the trusted user's sentiment polarity. These data sets can be used by the machine learning module 252 to train a machine learning model. In one embodiment, the trusted user manager 260 keeps track of interactions of trusted users over time, and updates the trusted user store 265 with changes to the group of trusted users associated with a topic or page.”).]).
Kumar and Arpat-Rajaram are analogous art as both teach word segmenting processing of users’ comments for use in a model to perform some prediction of the “quality” of the content (e.g., through measuring a user’s sentiment, or through measuring the “popularity” of the content).
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take text analytics module of Kumar and replace it with the anchor term module of Arpat-Rajaram as a way to perform word processing segmenting of users’ comments in a news article. The motivation to combine is taught in Arpat-Rajaram, as users’ comments are usually in plain text and cannot be directly applied to a model without some form of pre-processing. Using a separate word segmentation module to preprocess users’ comments allows not only for simplifying the processing logic of the predictive model, but it also allows for filtering and narrowing down of users’ comments into concise words with specific meanings that can be used as features into a predictive model, thus improving the reliability of the predictive model ([“Rajaram paragraph [0006]: “Communications by social networking system users are often plain text and are not manually associated by the users with established subjects. This limits the ability of the social networking system to correlate communications with particular subjects, and limits the functionality of displaying these correlations to users in conjunction with the communications. Further, words may have many meanings, and automated topic recognition may result in the meaning of ambiguous words being determined incorrectly. Thus, there is a need for a solution that determines the underlying topic of communications words, enhancing the richness of information connectivity with the social networking system, and providing a more enjoyable and useful experience to social networking system users.”).]).
Regarding Claim 6, Kumar in view of Arpat-Rajaram as applied to Claim 5 teaches
The method according to claim 5, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises:
obtaining users' comments on respective training articles, from user feedback behavior features of training articles of said several training data ([Kumar Figure 2, element 220; paragraph [0066]: data collection module collecting user feedback on items (an item being a news article), including user comments (“obtaining users’ comments on respective training articles, from user feedback behavior features”) (“As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Kumar Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“respective training articles of said several training data”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).]); 
regarding users' comments on respective training articles, inputting corresponding users' comments into a pre-trained primary low-quality article recognition model, so that the primary low-quality article recognition model outputs a primary prediction result of whether a corresponding training article is the low-quality article ([Kumar Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“regarding users’ comments on respective training articles”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).] [Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module (“a pre-trained primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“a primary prediction result”), filtering and inputting corresponding users’ comments … so that the primary low-quality article recognition model outputs a primary prediction result of whether a corresponding training article is the low-quality article”) (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).]); 
regarding the users' comments on each training article, obtaining a subject feature word expression corresponding to the users' comments on the corresponding training article, according to the subject feature word repository ([Rajaram paragraph [0027]: user communications include commenting on objects associated with another user (“regarding the users’ comments on each training article”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).] [Rajaram Figure 1, elements 105, 110, 140; paragraphs [0028]-[0029]: user communication is parsed by an anchor term module to determine anchor terms; the anchor term module uses a dictionary storage module (“according to the subject feature word repository”) to find associations for the anchor terms (“obtaining a subject feature word expression corresponding to the users’ comments on the corresponding training article”) (“In the embodiment of FIG. 1, a social networking system user 100 creates a communication 105 within the context of the social networking system. The communication 105 is received by the anchor term module 110, which parses the communication 105 to identify an anchor term. An anchor term is a word or other alpha-numeric group of characters in the communication 105, the meaning of which the process of the embodiment of FIG. 1 determines. … The anchor term module 110 may be coupled to a dictionary storage module 140 which contains a dictionary including interconnected nodes representing candidate topics for an anchor term. The nodes of the dictionary may be connected based on relatedness between nodes, as discussed above. In one embodiment, the anchor term module 110 identifies an anchor term in a received communication 105 by identifying a term in the communication 105 with one or more associated nodes in a dictionary stored in dictionary storage module 140. For example, if the communication 105 contains the text “Go Sharks, the anchor term module 110 may query the dictionary to identify nodes containing the term “sharks'. In this example, the dictionary may respond to the query identifying the following nodes: Shark (animal), San Jose Sharks (hockey team), Jumping the Shark, and Loan Shark. The anchor term module 110 may identify an anchor term prior to querying the dictionary, or may identify an anchor term in response to receiving query feedback from the diction nary. In either embodiment, the anchor term module 110 may output identified dictionary nodes received from dictionary storage module 140 as candidate nodes 115. As used herein, “candidate nodes' represent potential meanings for an identified anchor term.”).]); 
regarding the user's comment on each training article, obtaining a commentary content feature word expression corresponding to the users' comments on the corresponding training article, according to the commentary content feature word dictionary ([Rajaram paragraph [0027]: user communications include commenting on objects associated with another user (“regarding the user’s comments on respective training articles”); user’s comments topic is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions) (“Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”).] [Rajaram Figure 1, elements 105, 110, 140; paragraphs [0028]-[0029]: user communication is parsed by an anchor term module to determine anchor terms; the anchor term module uses a dictionary storage module (“according to the commentary content feature word dictionary”) to find associations for the anchor terms (“obtaining a commentary content feature word expression corresponding to the users’ comments on the corresponding training article”) (“In the embodiment of FIG. 1, a social networking system user 100 creates a communication 105 within the context of the social networking system. The communication 105 is received by the anchor term module 110, which parses the communication 105 to identify an anchor term. An anchor term is a word or other alpha-numeric group of characters in the communication 105, the meaning of which the process of the embodiment of FIG. 1 determines. … The anchor term module 110 may be coupled to a dictionary storage module 140 which contains a dictionary including interconnected nodes representing candidate topics for an anchor term. The nodes of the dictionary may be connected based on relatedness between nodes, as discussed above. In one embodiment, the anchor term module 110 identifies an anchor term in a received communication 105 by identifying a term in the communication 105 with one or more associated nodes in a dictionary stored in dictionary storage module 140. For example, if the communication 105 contains the text “Go Sharks, the anchor term module 110 may query the dictionary to identify nodes containing the term “sharks'. In this example, the dictionary may respond to the query identifying the following nodes: Shark (animal), San Jose Sharks (hockey team), Jumping the Shark, and Loan Shark. The anchor term module 110 may identify an anchor term prior to querying the dictionary, or may identify an anchor term in response to receiving query feedback from the diction nary. In either embodiment, the anchor term module 110 may output identified dictionary nodes received from dictionary storage module 140 as candidate nodes 115. As used herein, “candidate nodes' represent potential meanings for an identified anchor term.”).]); 
training the first classifier model by using the primary prediction results, … the users' comments on respective training articles, and known classes of respective training articles ([Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“the primary prediction results”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).] [Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module (in a recommendation system) creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data (“the [user’s comments]”) from a dataset; this is interpreted as using the relevant item and user feedback data to create a particular classifier model (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Figure 2, element 234a; paragraph [0098]: a supervised learning module evaluating and tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).] [paragraph [108]: the recommendation module along with the supervised learning model performing a prediction, by analyzing the popularity-based modeling module’s selection of “popular” candidate items, as well as their corresponding user’s comments (“training the first classifier model by using the primary prediction results, … the users' comments on respective training articles, and known classes of respective training articles”) (“The recommendation module 236 includes computer logic executable by the processor 202 to generate recommendations using the supervised learning model received from the model generation module 232. … Given any particular user, the recommendation module 236 creates a corresponding user-test dataset which consists of the features for a list of user-item pairs, where the user is the particular user under consideration, and the items consist of either the full set of available items, or a subset of candidate items that is selected according to a criterion specified. The selection procedure for the subset of candidate items can be done by a combination of the following methods, but is not restricted to these methods: … 2) Selecting candidate items from the recommendations provided by another, possibly simpler recommendation system, for example, from the collaborative filtering module 228 and the popularity based modelling module 230. Once the set of candidate items are chosen for a user (and this set may well be the set of all available items), the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank).”).]).  
However, Kumar in view of Arpat-Rajaram as applied to Claim 5 does not teach
training … by using … [the subject feature word expressions and the commentary content feature word expressions corresponding to the users' comments] … 
Arpat-Rajaram teaches
training … by using … [the subject feature word expressions and the commentary content feature word expressions corresponding to the users' comments] … ([Arpat Figure 2, element 240; paragraph [0035]: a system containing a topic extraction engine implementing the anchor term module as disclosed in combination with Rajaram (in its entirety without modification), to extract a topic (“the subject feature word expression and the commentary content feature word expression”) (“The social networking system 140 includes a topic extraction engine 240, which identifies one or more topics associated with objects in the content store 210. To identify topics associated with content items, the topic extraction engine 240 identifies anchor terms included in a content item and determines a meaning of the anchor terms as further described in U.S. application Ser. No. 13/167,701 entitled "Inferring Topics From Social Networking System Communications," filed Jun. 24, 2011, which is hereby incorporated by reference in its entirety.”).] [Arpat Figure 2, element 240; paragraph [0049]: user interactions (reflecting a user’s sentiment) consisting of extracted topics from content on a page (via the topic extraction engine) (“The user's sentiment polarity may be inferred 330 toward the topic or content of the page based on the received information about the interaction, e.g., by sentiment engine 245. In one embodiment, first a topic is extracted from text content, e.g., by topic extraction engine 240. A sentiment of the user toward the text content is then determined based on the received interaction, and then the user's sentiment polarity is inferred 330 toward the topic corresponding to the user's sentiment toward the text content.”] [Arpat Figure 2, element 252; paragraph [0040]: training a predictive machine learning model to infer a user’s sentiment (“In one embodiment, the machine learning module 252 enables a machine learning model that is trained via a machine learning algorithm (e.g., 650), and maintains the resulting predictive model (e.g., 665). For example, the machine learning module 252 uses a training data set to train the model. The output from the machine learning module 252 is a trained model (i.e., predictive model 665), which can be used by the sentiment engine 245 to infer a user's sentiment polarity.”).] [Arpat Figure 2, element 252; paragraph [0042]: creating training data sets for each user based on the extracted topic interactions to train the predictive machine learning model (“training … by using … [the subject feature word expression and the commentary content feature word expression] …”) (“The trusted user manager 260 creates a data set for each trusted user corresponding to a topic or page, which includes the trusted user's interactions with the topic or page together with the trusted user's sentiment polarity. These data sets can be used by the machine learning module 252 to train a machine learning model. In one embodiment, the trusted user manager 260 keeps track of interactions of trusted users over time, and updates the trusted user store 265 with changes to the group of trusted users associated with a topic or page.”).]).
Kumar and Arpat-Rajaram are analogous art as both teach word segmenting processing of users’ comments for use in a model to perform some prediction of the “quality” of the content (e.g., through measuring a user’s sentiment, or through measuring the “popularity” of the content).
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take text analytics module of Kumar and replace it with the anchor term module of Arpat-Rajaram as a way to perform word processing segmenting of users’ comments in a news article. The motivation to combine is taught in Arpat-Rajaram, as users’ comments are usually in plain text and cannot be directly applied to a model without some form of pre-processing. Using a separate word segmentation module to preprocess users’ comments allows not only for simplifying the processing logic of the predictive model, but it also allows for filtering and narrowing down of users’ comments into concise words with specific meanings that can be used as features into a predictive model, thus improving the reliability of the predictive model ([“Rajaram paragraph [0006]: “Communications by social networking system users are often plain text and are not manually associated by the users with established subjects. This limits the ability of the social networking system to correlate communications with particular subjects, and limits the functionality of displaying these correlations to users in conjunction with the communications. Further, words may have many meanings, and automated topic recognition may result in the meaning of ambiguous words being determined incorrectly. Thus, there is a need for a solution that determines the underlying topic of communications words, enhancing the richness of information connectivity with the social networking system, and providing a more enjoyable and useful experience to social networking system users.”).]).
Regarding Claim 7, Kumar in view of Arpat-Rajaram as applied to Claim 5 and Claim 6 teaches
The method according to claim 6, 
wherein before the step of, regarding users' comments on respective training articles, inputting corresponding users' comments into a pre-trained primary low-quality article recognition model, so that the primary low-quality article recognition model outputs a primary prediction result of whether a corresponding training article is the low-quality article, the method further comprises:
using users' comments corresponding to respective training articles and known classes of respective training articles, to train the primary low-quality article recognition model ([Kumar Figure 2, element 220; paragraph [0066]: data collection module collecting user feedback on items, including users’ comments (“using users’ comments corresponding to respective training articles”) (“As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”).] [Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module (“the primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“a primary prediction result”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).] [Kumar Figure 2, element 220; paragraph [0068]: data collection module collecting items (an item being a news article) belonging to a category or tag (e.g., known class), with tags chosen by the user of the service or experts/creators; in the context of analyzing news articles, the users or experts/creators can tag these articles as popular or interesting, which are valid measurements for identifying the “quality” of a news article (“known classes of respective training articles”) (“In some implementations, the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … In another example, the tag can be chosen by the users of the service or by experts. In some implementations, the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. … For example, the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item, which the data collection module 220 obtains from a server or service for inclusion or transformation as item data.”).] [Kumar paragraph [0108]: recommendation module within the recommendation system uses a popularity based modelling module, which is a recommendation system that is trainable off-line using the same methods applied in the supervised learning module to generate classifier models (“using users’ comments … to train the primary low-quality article recognition model”) (“The recommendation module 236 includes computer logic executable by the processor 202 to generate recommendations using the supervised learning model received from the model generation module 232. … Given any particular user, the recommendation module 236 creates a corresponding user-test dataset which consists of the features for a list of user-item pairs, where the user is the particular user under consideration, and the items consist of either the full set of available items, or a subset of candidate items that is selected according to a criterion specified. The selection procedure for the subset of candidate items can be done by a combination of the following methods, but is not restricted to these methods: … 2) Selecting candidate items from the recommendations provided by another, possibly simpler recommendation system, for example, from the collaborative filtering module 228 and the popularity based modelling module 230. Once the set of candidate items are chosen for a user (and this set may well be the set of all available items), the recommendation module 236 combines the item features for this set of items together with the user features, to create the aforementioned user-test set. It then produces prediction scores for a user-item interaction or user response using the model and then ranks the item based on these scores (e.g. with the highest predicted score obtaining the top rank).”).]); 
the using users' comments corresponding to respective training articles and known classes of respective training articles, to train the primary low-quality article recognition model specifically comprises: 
inputting users' comments corresponding to respective training articles in turn into the primary low-quality article recognition model, so that the primary low-quality article recognition model predicts a predicted class of a corresponding training article ([Kumar Figure 2, elements 226, 212; paragraph [0081]: data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“users’ comments corresponding to respective training articles”) (“In some implementations, the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. In some implementations, the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”).] [Kumar Figure 2, elements 220, 230, 232; paragraph [0089]: a popularity-based modeling module (“the primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set, filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (“inputting users' comments corresponding to respective training articles in turn into the primary low-quality article recognition model, so that the primary low-quality article recognition model predicts a predicted class of a corresponding training article”) (“The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. In some implementations, the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).]); 
judging whether the predicted class of the training article is consistent with the known class ([Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Kumar Figure 2, element 234a; paragraph [0098]: a supervised learning module tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item; the tuning of a machine-learning model naturally involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (“judging whether the predicted class of the training article is consistent with the known class”), with the training completed once it reaches the desired performance (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]); 
in case of inconsistency, adjusting parameters of the primary low-quality article recognition model so that the predicted class of the training article as predicted by the primary low-quality article recognition model tends to be consistent with the known class ([Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Kumar Figure 2, element 234a; paragraph [0098]: a supervised learning module tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item; the tuning of a machine-learning model naturally involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (“in case of inconsistency, adjusting parameters of the primary low-quality article recognition model so that the predicted class of the training article as predicted by the primary low-quality article recognition model tends to be consistent with the known class”), and is completed once it reaches the desired performance (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]); 
according to the above steps, repeatedly using users' comments on respective training articles to train the primary low-quality article recognition model until the primary low-quality article recognition model converges ([Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well  (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Kumar Figure 2, element 234a; paragraph [0098]: a supervised learning module tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item; the tuning involves taking the training data set and optimizing the model’s parameters to maximize a desired aspect of performance (“according to the above steps, repeatedly using users’ comments on respective training articles to train the primary low-quality article recognition model”), with the training completed once it reaches the desired performance (“until the primary low-quality article recognition model converges”) (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]); 
determining parameters of the primary low-quality article recognition model and thereby determining the primary low-quality article recognition model ([Kumar Figure 2, element 234a; paragraph [0104]: a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (“In some implementations, the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”).] [Kumar Figure 2, element 234a; paragraph [0100]: a supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation  (“In some implementations, the supervised learning module 234a divides the dataset or subset thereof, on which the supervised learning module 234a builds a model, into a test set, a training set, and a validation set using, for example, a holdout or cross-validation scheme.”).] [Kumar Figure 2, element 234a; paragraph [0098]: a supervised learning module tuning a relevant model to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item; the tuning of a machine-learning model naturally involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (“determining parameters of the primary low-quality article recognition model and thereby determining the primary low-quality article recognition model”), with the training completed once it reaches the desired performance (“thereby determining the primary low-quality article recognition model”) (“In some implementations, the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. …. Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar] as applied to Claim 14 in view of Polikar, Robi, Ensemble Based Systems in Decision Making, IEEE Circuits and Systems Magazine, Third Quarter 2006, pp.21-45 [hereafter referred as Polikar].
Regarding Claim 16, Kumar as applied to Claim 14 teaches
The method according to claim 14. 
However, Kumar does not teach
wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
upon performing the first round of training, according to a sampling probability of respective training data, sampling from a training data set D comprised of collected several training data to obtain a training data subset D', D' being a subset of D; 
an initial sampling probability of the respective training data upon the first round of training being the same; using respective training data in the training data subset D' to train a plurality of pre-selected classifier models respectively; 
according to results of training the plurality of pre-selected classifier models, calculating a training error of the respective classifier models upon the first round of training; 
according to the training error of each of said classifier models, obtaining a classifier model with a minimum training error as the first round of classifier model selected by this round of training;  
according to the training error of the first round of classifier model, setting a weight of the first round of classifier model; 
according to training results of the first round of classifier model for the respective training data in the training data subset, updating a sampling probability of respective training data in the training data subset, so that the sampling probability of training data with a wrong prediction result upon this round of training increases, whereas the sampling probability of the training data with a correct prediction result reduces; 
repeatedly performing the above steps, and performing the second to Nth round of training, to respectively obtain the second round of classifier model, ... the Nth round of classifier model, and weights of respective rounds of classifier models.  
Polikar teaches
wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
upon performing the first round of training, according to a sampling probability of respective training data, sampling from a training data set D comprised of collected several training data to obtain a training data subset D', D' being a subset of D ([p.30 col.1, 2nd paragraph: applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     for each classifier model are extracted from a set of training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i=1, … N (“sampling from a training data set D comprised of collected several training data to obtain a training data subset D’, D’ being a subset of D”), based on a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) (“according to a sampling probability of respective training data”) (“The pseudocode of the algorithm is provided in Figure 8. Several interesting features of the algorithm are worth noting. The algorithm maintains a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, . . . , N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    .”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1: performing Step 1 in the algorithm during the first and subsequent iteration rounds of training, for t=1,2, … T iterations is selecting a training data subset, and using them to train different classifier models to receive a classifier model’s prediction hypothesis ht (“upon performing the first round of training, …, sampling from a training data set D”) (“1. Select a training data subset                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                    , drawn from the distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                            .
                        
                    ”).]); 
an initial sampling probability of the respective training data upon the first round of training being the same ([p.30 col.1, 2nd paragraph: applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) is initialized to be uniform (“an initial sampling probability of the respective training data upon the first round of training being the same”) (“The pseudocode of the algorithm is provided in Figure 8. … The algorithm maintains a weight distribution Dt(i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, ..., N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . The distribution is initialized to be uniform, so that all instances have equal likelihood to be selected into the first training dataset.”).]); 
using respective training data in the training data subset D' to train a plurality of pre-selected classifier models respectively ([p.30 col.1, 2nd paragraph: applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht (“train a plurality of pre-trained selected classifier models”) where the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) is initialized to be uniform (“The pseudocode of the algorithm is provided in Figure 8. … The algorithm maintains a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, ..., N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . The distribution is initialized to be uniform, so that all instances have equal likelihood to be selected into the first training dataset.”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1; Figure 9: performing Step 2 in the algorithm during the first and subsequent iteration rounds of training, where training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are used to train each classifier model to obtain a classifier model’s prediction hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     (“using respective training data in the training data subset D’ to train a plurality of pre-selected classifier models respectively”) (“2. Train WeakLearn with                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                    , receive hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                            .
                        
                    ”).]); 
according to results of training the plurality of pre-selected classifier models, calculating a training error of the respective classifier models upon the first round of training ([p.30 col.1, 2nd paragraph: applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where a training error                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     is calculated during the first and subsequent iteration rounds of training (“calculating a training error”) (“The pseudocode of the algorithm is provided in Figure 8. … The training error                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     of classifier                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     is also weighted by this distribution, such that                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     is the sum of distribution weights of the instances misclassified by                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                             
                        
                    (Equation 12).”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1; Figure 9: Step 3 in the algorithm, showing the calculation of the training error                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     during the during the first and subsequent iteration rounds of training (“according to results of training the plurality of pre-selected classifier models, calculating a training error of the respective classifier models upon the first round of training”) (“3. Calculate the error of                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     =                         
                            
                                
                                    ∑
                                    
                                        t
                                        :
                                        
                                            
                                                h
                                            
                                            
                                                t
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        ≠
                                         
                                        
                                            
                                                y
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            t
                                        
                                    
                                    (
                                    i
                                    )
                                
                            
                        
                    .”).]); 
according to the training error of each of said classifier models, obtaining a classifier model with a minimum training error as the first round of classifier model selected by this round of training ([p.29 col.1-col.2, 1st paragraph; p.29 Figure 7, Training Steps 1-5: a boosting algorithm applied to three classifiers, with each one having a calculated training error; based on the training error, select one of the classifier models with a minimum training error (i.e., the one classifier that was trained with data sets that were properly classified by the model) (“according to the training error of each of said classifier models, obtaining a classifier model with a minimum training error as the first round of classifier model selected by this round of training”), and train the other classifier models with the remaining data sets that were misclassified by the earlier classifier (“In essence, boosting creates three weak classifiers: the first classifier C1 is trained with a random subset of the available training data. The training data subset for the second classifier C2 is chosen as the most informative subset, given C1. That is, C2 is trained on a training data only half of which is correctly classified by C1, and the other half is misclassified. The third classifier C3 is trained with instances on which C1and C2 disagree. The three classifiers are combined through a three-way majority vote. The algorithm is shown in detail in Figure 7. Schapire has shown that the error of this three-classifier ensemble is bounded above, and it is less than the error of the best classifier in the ensemble, provided that each classifier has an error rate that is less than 0.5. For a two-class problem, an error rate of 0.5 is the least we can expect from a classifier, as an error of 0.5 amounts to random guessing. Hence, a stronger classifier is generated from three weaker classifiers. A strong classifier in the strict PAC learning sense can then be created by recursive applications of boosting.”).]); 
according to the training error of the first round of classifier model, setting a weight of the first round of classifier model ([p.33, col.2 2nd and 3rd paragraphs: in a boosting algorithm, weights for classifier models are determined via trainable or non-trainable combination rules, with non-trainable combination rules generating weights using equations built into the boosting algorithm (“The second key component of any ensemble system is the strategy employed in combining classifiers. Combination rules are often grouped as (i) trainable vs. non-trainable combination rules, or (ii) combination rules that apply to class labels vs. to class-specific continuous outputs. In trainable combination rules, the parameters of the combiner, usually called weights, are determined through a separate training algorithm. … Conversely, there is no separate training involved in non-trainable rules beyond that used for generating the ensembles. Discussed below, weighted majority voting is an example of such non-trainable rules, since the parameters become immediately available as the classifiers are generated.”).] [p.34 col.2, 2nd paragraph; Figure 8 Algorithm AdaBoost.M1, Equation 13: a weighted majority voting non-trainable combination rule, using Equation 13 (from Step 4) performed during the first and subsequent iteration rounds of training of the AdaBoost.M1 algorithm to assign weight parameters for the classifier models, with the weight based on the training error, performed during the first and subsequent iteration rounds of training (“according to the training error of the first round of classifier model, setting a weight of the first round of classifier model”) (“As indicated in Equations 13 and 15, AdaBoost follows the latter approach: AdaBoost assigns a voting weight of log (1/βt) to ht, where βt = εt /(1 − εt), and εt is the weighted training error of hypothesis ht.”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1: Step 4 showing Equation 13 assigning the weighted training error for each classifier model’s prediction hypothesis ht (“Step 4. Set βt = εt /(1 − εt)”).]);
according to training results of the first round of classifier model for the respective training data in the training data subset, updating a sampling probability of respective training data in the training data subset, so that the sampling probability of training data with a wrong prediction result upon this round of training increases, whereas the sampling probability of the training data with a correct prediction result reduces ([p.30 col.1, 2nd paragraph: the AdaBoost.M1 boosting algorithm updating the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                     during the during the first and subsequent iteration rounds of training (“updating a sampling probability”) for multiple classifier models such that those training data instances that were misclassified have their weight distribution increased (“so that the sampling probability of training data with a wrong prediction result upon this round of training increases”) and those training data instances that were correctly classified have their weight distribution decreased (“so that the sampling probability of training data with a correct prediction result reduces”), with Equation 14 performed during the first and subsequent iteration rounds of training (“Equation 14 describes the distribution update rule: the distribution weights of those instances that are correctly classified by the current hypothesis are reduced by a factor of βt, whereas the weights of the misclassified instances are unchanged. When the updated weights are renormalized, so that                         
                            
                                
                                    D
                                
                                
                                    t
                                    +
                                    1
                                
                            
                             
                        
                    is a proper distribution, the weights of the misclassified instances are effectively increased. Hence, iteration by iteration, AdaBoost focuses on increasingly difficult instances. Note that AdaBoost raises the weights of instanced misclassified by ht so that they add up to 1/2, and lowers the weights of correctly classified instances, so that they too add up to 1/2.”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1: Step 5 in the algorithm, showing the update of the sampling probability performed during the first and subsequent iteration rounds of training (“according to training results of the first round of classifier model for the respective training data in the training data subset”) (“5. Update distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    :                        
                            
                                
                                    D
                                
                                
                                    t
                                    +
                                    1
                                
                            
                        
                    (i) = (                        
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i)/                        
                            
                                
                                    Z
                                
                                
                                    t
                                
                            
                        
                    ) x                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            β
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                     
                                                    i
                                                    f
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                     
                                                    =
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                     ”).]);
repeatedly performing the above steps, and performing the second to Nth round of training, to respectively obtain the second round of classifier model, ... the Nth round of classifier model, and weights of respective rounds of classifier models ([p.30 col.2, Figure 8 Algorithm AdaBoost.M1: Steps 1-5 in the algorithm, performed for 1,2, … T iterations (“repeatedly performing the above steps, and performing the second to Nth round of training, to respectively obtain the second round of classifier model, … the Nth round of classifier model”).] [p.30 col.2, Figure 8 Algorithm AdaBoost.M1: Step 4 showing Equation 13 assigning the weighted training error for each classifier model’s prediction hypothesis ht, performed during the first and subsequent iteration rounds (“and weights of respective rounds of classifier models”) (“4. Set βt = εt /(1 − εt)”).]).
Kumar and Polikar are analogous art as both teach the use of boosting algorithms with multiple classifier models to perform predictions.
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take the boosting algorithm of Kumar and enhance it with the boosting algorithm steps of Polikar as a way to aggregate predictions from multiple classifier models. The motivation to combine is taught in Polikar, as boosting algorithms such as AdaBoost.M1 improve the prediction performance by taking a diverse set of multiple classifier models that individually perform predictions on certain data sets, using each of their individual predictions to cross-train and contribute towards a stronger combined prediction. Furthermore, Polikar also teaches that ensemble methods like the AdaBoost.M1 boosting algorithm can be extended to support other types of learning such as incremental learning, thus allowing the existing classifier model framework to be re-used with minimal impact, and allowing easy addition of newer classifier models, thus improving the extensibility of the classifier system ([p.40 col.1, 1st - 4th paragraphs: “The primary thrust of using ensemble systems has been to reduce the risk of choosing a single classifier with a poor performance, or to improve upon the performance of a single classifier by using an intelligently combined ensemble of classifiers. Many additional areas and applications have recently emerged, however, for which the ensemble systems are inherently appropriate. … In certain applications, it is not uncommon for the entire dataset to gradually become available in small batches over a period of time. Furthermore, datasets acquired in subsequent batches may introduce instances of new classes that were not present in previous datasets. In such settings, it is necessary to learn the novel information content in the new data, without forgetting the previously acquired knowledge, and without requiring access to previously seen data. The ability of a classifier to learn under these circumstances is usually referred to as incremental learning. … A practical approach for learning from new data involves discarding the existing classifier, and retraining a new one using all data that have been accumulated thus far. This approach, however, results in loss of all previously acquired information, a phenomenon known as catastrophic forgetting (or interfering) [74]. … Ensemble systems have been successfully used to address this problem. The underlying idea is to generate additional ensembles of classifiers with each subsequent database that becomes available, and combine their outputs using one of the combination methods discussed above.”]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al., U.S. PGPUB 2018/0349734, Method and Apparatus for Evaluating Article Value Based on Artificial Intelligence, and Storage Medium, filed 6/6/2018, foreign priority application CN201710417749.
Qiao et al., U.S. PGPUB 2018/0373751, Method and Apparatus for Recognizing a Low-Quality News Resource, Computer Device and Readable Medium, filed 6/20/2018, foreign priority application CN201710474762.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM WAI YIN KWAN/
Examiner, Art Unit 2121



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121